The statute governing the exemption from attachment etc., of money due under policies issued by fraternal benefit societies reads as follows: "No money or other benefit, charity or relief *Page 238 
or aid to be paid, provided or rendered by any such society shall be liable to attachment, trustee or other process, or be taken or applied by any legal or equitable process or operation of law to pay any debt or liability of a member or beneficiary, or of any other person who may have a right thereunder, either before or after payment." P. L., c. 283, s. 117.
Without attempting to decide how far this exemption would apply to funds that had come into the hands of the beneficiary and been mingled with other money or transmuted into other forms, it is clear that it covers a case like the present one.
The plaintiff's claim that this statute contradicts the provisions of Public Laws, chapter 356, section 19, that money in the hands of a trustee may be taken on trustee-process, overlooks the proviso in that section that the property to be taken is "not exempted from trustee process." This money being so exempted, the ruling discharging the trustee was correct.
Exception overruled.
All concurred.